Title: American Commissioners to Dorset, 28 October 1784
From: American Commissioners
To: Dorset, John Frederick Sackville, third Duke of



My Lord Duke
Passy Octr. 28th. 1784.

While Mr. Hartley was here as Minister from the Court of Great Britain, we had the honour of mentioning to him, that we were instructed by the Congress to treat on some points distinct from any regulations of commerce. He communicated this to his Court and the very satisfactory answer which he received and made to us of its good disposition and willingness to receive and consider any propositions that might tend to promote and secure a good understanding between the two countries, confirm us in the opinion that those we have to make will be readily taken into consideration. For that purpose we now communicate them to your Excellency as follows:
In the Preliminaries of Peace between England and France signed on the 20th of January 1783 and acceded to the same day by the Ministers of the United States, the clause relative to Captures is in these words viz. “Les Vaisseaux et éffets qui pourroient être pris dans la Manche et dans les Mers du Nord, après l’espace de douze jours a compter depuis la ratification des presens Articles preliminaires, seront de part et d’autre restitués, que le terme sera d’un Mois depuis la Manche et les Mers du Nord jusqu’aux Isles Canaries inclusivement, soit dans l’Ocean; soit dans la Mediterranée; de deux Mois depuis les dites Isles Canaries jusqu’a la ligne equinoctiale ou l’Equateur; et enfin de cinq Mois dans tous les autres endroits du Monde, sans aucune exception ni autre description plus particuliere de tems et de lieux.” On this article some doubts have arisen, and the final decision of sundry Captures and questions of Insurance have been suspended ’till those doubts should be obviated. This may be done we think by agreeing to insert the words jusqu’a la latitude des Isles Canaries, instead of jusqu’aux Isles Canaries; and also the words depuis la latitude des dites Isles Canaries instead of depuis les dites Isles Canaries; it  being apparent from the mention of the Mediterranean as in the same stage with the Canaries and of the Equinoctial Line as the next stage, that the line of latitude of the Canaries was intended.
The fourth article of the definitive Treaty declares it to be agreed that the Creditors on either side shall meet with no legal impediment to the recovery of the full value in sterling money of all bonâ fide debts heretofore contracted.
It is undoubtedly just that Law should rather aid than impede the execution of bonâ fide contracts; but there are some unusual circumstances attending the English debts in America contracted prior to the war, that seem to merit consideration, and to show the reasonableness and utility of explaining and modifying that article, by some provisions which we have to propose, that may make the collection of such debts more practicable and more advantageous to the Creditors as well as Debtors than the methods that are otherwise likely to be pursued.
We have further to propose that provision should be speedily made for the satisfaction of the Masters whose Negroes were carried away with other property, contrary to the express stipulations of the 7th Article of the Treaty. And farther we propose that measures be taken for liquidating the charges of Prisoners of War on both sides, in order to payment of the ballance.
We apprehend that a fair, equitable and friendly discussion and adjustment of these matters may contribute much to a future good understanding and amity between the two Countries. With that view we have stated them, and shall hold ourselves ready to meet and confer thereon with any Minister authorized by your Court for the purpose; and are with great esteem and respect Your Excellencys Most obedient & Most humble Servants,

  John Adams
  B. Franklin
  T. Jefferson

